___________

                             No. 95-3208
                             ___________

Shirley McGinnis,               *
                                *
          Appellant,            *    Appeal from the United States
                                *    District Court for the
     v.                         *    Southern District of Iowa.
                                *
Shirley S. Chater,              *
Commissioner of Social Security,*
                                *
          Appellee.             *
                           ___________

                    Submitted:   January 12, 1996

                        Filed: January 26, 1996
                             ___________

Before WOLLMAN, ROSS, and MURPHY, Circuit Judges.
                           ___________


WOLLMAN, Circuit Judge.


     Shirley McGinnis appeals the district court's1 order affirming
the denial of her application for Social Security disability
benefits. Because the decision by the Administrative Law Judge
(ALJ) is supported by substantial evidence, we affirm.

                                  I.


     McGinnis applied for disability benefits and for Supplemental
Security Income (SSI) benefits on September 2, 1992, and May 3,
1993, respectively, claiming that she had been unable to work since
September 2, 1989, due to migraine headaches. Her applications
were denied initially and upon reconsideration by the Social
Security Administration. A hearing was then held on June 9, 1994,


     1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
at which a vocational expert testified.      The ALJ subsequently
denied McGinnis's claim for benefits, finding that she was not
disabled under the Social Security Act and that she could perform
her past relevant work skills such as scheduling, supervising, and
assigning jobs.


     The Appeals Council then denied McGinnis's request for review
and the district court affirmed the decision of the ALJ. McGinnis
appeals, arguing that the ALJ's findings with respect to her
functional restrictions were inconsistent.

                               II.


     We review the denial of Social Security benefits to determine
whether the ALJ's decision is supported by substantial evidence on
the record as a whole. 42 U.S.C. § 405(g); Woolf v. Shalala, 3
F.3d 1210, 1213 (8th Cir. 1993).     Substantial evidence is that
which a reasonable mind might accept as adequate to support the
Secretary's conclusion. Woolf, 3 F.3d at 1213 (citations omitted).


     The ALJ followed the sequential five-step procedure prescribed
in the regulations to determine whether McGinnis was disabled. See
C.F.R. §§ 404.1520, 416.920; Smith v. Shalala, 987 F.2d 1371, 1373
(8th Cir. 1993).    The ALJ concluded that the objective medical
evidence failed to establish that McGinnis had a disability
impairment under the regulations. Having reviewed the record, we
find there was ample evidence to support the ALJ's findings.


     Although McGinnis was treated for headaches by various
physicians from November 1991 through April 1993, the reports
showed that her neurological examinations were normal. Several CT
scans were also performed on McGinnis, all of which were negative.
In addition, an EEG performed in 1990 was normal.        Dr. C.O.
Peterson's report also lends support to the ALJ's decision. After
examining McGinnis in September 1992, Dr. Peterson noted that she

                               -2-
was not restricted in any way; she was quite active; her ambulation
was good; and it appeared that she was responding to treatment and
that she would further improve in the future.


     Noting that a claimant's case does not end solely because the
objective medical evidence does not support a finding of a
disability impairment, the ALJ next proceeded to discuss the
factors set out in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th
Cir. 1984) (subsequent history omitted), to analyze McGinnis's
subjective complaints of pain.


     The ALJ found that McGinnis did suffer from "severe chronic
headaches with associated nausea and vomiting." However, he noted
that the appropriate question was not whether McGinnis suffers any
pain but instead whether the pain is so disabling as to prevent her
from performing any type of work. See Benskin v. Bowen, 830 F.2d
878, 883 (8th Cir. 1987) (stating that the real issue is not
whether claimant has pain but rather severity of pain). The ALJ
then proceeded to list his reasons for discounting McGinnis's
complaints of disabling pain under the standards set out in
Polaski. First, he noted the lack of objective medical evidence to
support her complaints. See Matthews v. Bowen, 879 F.2d 422, 425
(8th Cir. 1989) (stating that medical evidence establishing minimal
back problem was sufficient basis to discount claimant's complaints
of disabling pain). He further noted that McGinnis did not appear
to have engaged in a regular medication regimen.       Instead, she
simply went to the emergency room when her headaches became severe.
He also pointed out that when McGinnis did take medication for her
headaches she would get relief.


     In support of his decision, the ALJ also noted that McGinnis's
daily activities were inconsistent with her complaints of disabling
pain. See Loving v. Dep't of Health & Human Servs., 16 F.3d 967,
970-71 (8th Cir. 1994) (stating claimant's daily activities such as
driving, visiting people, reading, and going to church were

                               -3-
inconsistent with claimant's testimony that he was disabled). The
ALJ found that on her good days McGinnis could "shop, attend
church, stand, walk, dress herself, climb stairs, kneel, drive a
car, carry light things, push things, reach for things, handle
things, ride in a car, visit with other people, crawl, lift light
things, pull things, see and hear satisfactorily, speak so that she
can be understood, grip with her hand, squat, or write her name or
a letter." Additionally, McGinnis reported that she could perform
all household tasks and attend all recreational and social
activities, except when she had headaches. Considering the fact
that McGinnis could sometimes go for an entire month without a
headache and on average suffers four migraine headaches per month,
we find this evidence representative of her daily activities.
Furthermore, in a questionnaire submitted prior to the hearing,
McGinnis herself stated that she could "sit or stand for a long
time, walk a mile, and could in fact work an eight hour workday."


     Despite the ALJ's detailed findings, McGinnis alleges that his
decision was internally inconsistent with respect to her functional
restrictions. Specifically, she claims that the ALJ's statement
that he found her testimony regarding her functional restrictions
to be "essentially credible" contradicted his finding that her only
functional restriction was to stay out of the sun. McGinnis reads
the ALJ's general statement too broadly.       Despite making this
general statement in assessing her functional restrictions, the ALJ
later clarified his remarks by finding that "[t]he claimant . . .
has no functional physical exertional restrictions other than she
should stay out of the sun."2 Even assuming that the ALJ's general
statement that McGinnis's functional limitations were "essentially
credible" was ambiguous, the ALJ specifically found that her
subjective complaints of pain were not credible and supported these


    2
     The ALJ included this functional restriction in the questions
posed to the vocational expert despite the fact that at the hearing
McGinnis appeared to have a suntan.

                               -4-
findings with evidence contained in the record. In any event, we
have held that "[a]n arguable deficiency in opinion-writing
technique is not a sufficient reason for setting aside an
administrative finding where . . . the deficiency probably ha[s] no
practical effect on the outcome of the case." Benskin, 830 F.2d at
883.


     McGinnis also claims, in passing, that the ALJ failed to
conclude that she suffered from chronic pelvic pain despite medical
evidence to the contrary. McGinnis inaccurately characterizes the
ALJ's decision. The ALJ did note that McGinnis had chronic pelvic
pain in 1989 and consequently underwent exploratory surgery. The
ALJ referred to doctors' reports, however, indicating that
McGinnis's pelvic pain had decreased following the surgery and that
normal pelvic mobility had been restored.         Even considering
additional evidence relating to McGinnis's pelvic pain offered
post-hearing, we find that the ALJ's decision is supported by
substantial evidence.    Nowhere does McGinnis claim that she is
unable to work or restricted in any way because of pelvic pain.
Nor does she claim that her pelvic pain is a disabling condition
entitling her to benefits. McGinnis herself states in her brief
that her "claim for disability is based on chronic severe migraine
headaches." Thus, we conclude that this claim is meritless.


     We conclude that there was substantial evidence to support the
ALJ's finding that McGinnis's headaches were not so severe as to
preclude her from performing any type of work. See Woolf, 3 F.3d
at 1214.    Accordingly, we affirm the judgment of the district
court.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                -5-